     Case 19-70110-AKM-13       Doc 36 Filed 07/18/19 EOD 07/18/19 17:07:55     Pg 1 of 1
                               SO ORDERED: July 18, 2019.




                               ______________________________
                               Andrea K. McCord
                               United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT                   S000300 (rev 12/2017)
                                 Southern District of Indiana
                             101 NW M.L. King Jr. Blvd., Rm. 352
                                   Evansville, IN 47708
In re:

Josiah Lee DeLong,                                       Case No. 19−70110−AKM−13
Nesha Lynn DeLong,
            Debtors.

                               ORDER CONTINUING HEARING

A Motion to Continue Hearing was filed on July 15, 2019, by Creditor Home Point
Financial Corporation.

         Re: Motion for Relief from Stay filed by Home Point Financial Corporation with
         Objection filed by Debtors

IT IS ORDERED that the Motion to Continue Hearing is GRANTED and that a hearing
will be held as follows:

         Date: September 11, 2019
         Time: 10:45 AM CDT
         Place: Rm. 359 Federal Building
                101 NW M.L. King Blvd.
                Evansville, IN 47708

Motions for continuance must be filed no later than 7 days prior to the hearing. Motions
for continuance filed less than 7 days prior to the hearing will be granted only upon a
showing of good cause. Every motion for continuance must indicate whether opposing
counsel objects to the continuance or what efforts were made to contact opposing
counsel regarding the request for continuance.

Any referenced document can be found at pacer.insb.uscourts.gov or may be requested
from the filing party.

Attorney for Creditor Home Point Financial Corporation must distribute this order.

                                              ###
